Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Randy M. Braegger on 09/16/21.
Claims:
a)  Claim 10:
A defect inspection device for inspecting a defect in an inspection article through use of an identifier that is configured to identify an image of a defect in an inspection image of the inspection article, the device comprising: 
an identifier configured to be provided with an image and identifies the image of a defect in the provided image; 
an image acquisition unit configured to acquire a defect image including an image of a defect and a defect-free image not including an image of a defect for an article different from an inspection article for teaching the identifier; 
a first processing unit configured to teach the identifier the image of a defect and an image of a non-defect that is not a defect using the defect image and the defect-free image; 

a third processing unit configured to determine whether a defect is present in the inspection article using identification results of the identifier, 
the first processing unit configured to provide the identifier with, as learning images, a plurality of extracted defect images generated from the defect image by changing an extracting region for extraction from the defect image such that the image of a same defect in the defect image is at a different position in each of the plurality of extracted defect images.

b)  Claim 9 and Claim 11 are cancelled.

Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 07/07/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 9, 11, are cancelled.
4.	Claims 1-8, 10, 12-17, are allowed.
there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 10. 
6.          As claims 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a defect inspection method for inspecting a defect in an inspection article through use of an identifier that is configured to identify an image of a defect in an inspection image of the inspection article, the method comprising: 
	acquiring a defect image of an article different from an inspection article and a defect-free image of the article different from the inspection article in order to teach the identifier, the defect image including an image of a defect, and the defect-free image not including the image of a defect; 
	causing the identifier that has learned the image of a defect and the image of a non- defect to identify whether each of extracted inspection images obtained by segmenting the inspection image of the inspection article includes the image of a defect; and 
 	each of a plurality of extracted defect images being generated from the defect image by changing an extracting region for extraction from the defect image such that the image of a same defect in the defect image is at a different position in each of the plurality of extracted defect images, the plurality of extracted defect images being provided to the identifier as learning images when teaching the identifier the image of a defect and the image of a non-defect;
	in combination with the rest of the limitations of claim 1.
7.          As claims 10, the prior art of record taken alone or in combination, fails to disclose or render obvious a defect inspection device for inspecting a defect in an inspection 
 acquire a defect image including an image of a defect and a defect-free image not including an image of a defect for an article different from an inspection article for teaching the identifier; 
teach the identifier the image of a defect and an image of a non-defect that is not a defect using the defect image and the defect-free image; 
cause the identifier that has learned the image of a defect and an image of a non-defect to identify whether each of extracted inspection images obtained by segmenting the inspection image of the inspection article includes the image of a defect; and 
provide the identifier with, as learning images, a plurality of extracted defect images generated from the defect image by changing an extracting region for extraction from the defect image such that the image of a same defect in the defect image is at a different position in each of the plurality of extracted defect images;
	in combination with the rest of the limitations of claim 10.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
September 16, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877